DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “is provided” in line 1.

Claim Objections
Claims 7 and 16 are objected to because of the following informalities:  
It appears that “comprise” in claims 7 and 16, should be changed to --comprises--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 2 is rendered indefinite since the claim seeks to improperly link an unclaimed element, i.e., the dish wand, to the claimed structure, i.e., the gap, thus blurring the metes and bounds of the claim. In particular, a “dish wand” is not an element of the claimed device and it is improper to seek to define claimed structure based on a comparison to some unclaimed element. In this case, the boundaries of the claim cannot be properly ascertained because one would not know whether their device infringed the instant claim until someone else later added a “dish wand”. In other words, a device as defined in the claims would infringe the claim with one particular “dish wand” while the exact same device would not infringe the claim when another “dish wand” is used. Accordingly, the features of the device, itself, must be defined instead of relying upon a comparison with an ascertained element. This rejection is also applicable to claim 11.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 1, 2, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No.2,625,299 (Uhlig ‘299).
With respect to claim 1, Uhlig ‘299 discloses a holder, comprising a front plate (at 38, extending from the point where 16 meets 38, downward to the bottom end of 38) having a rear plate (16) extending perpendicularly from an upper end (the point where 38 meets 16, as in Figure 3) of the front plate; a pair of tines (each side of 40, as seen in Figure 2, extending from the point where 38 meets 16, and thus each half is one tine) extending from opposing ends of the upper end defining a gap therebetween (at 40 - see Figure 2); wherein the gap (40) is dimensioned to receive a handle of a wand (34) therethrough; a fastener (40, 20, 26) affixed to a lower side of the rear plate (16), wherein the fastener removably secures the rear plate to a surface (10); with respect to claim 2, wherein the gap (40) comprises a width greater than the handle (34) of the wand and less than a head of the wand (see Figure 1); and with respect to claim 7, wherein each of the pair of tines comprises a rounded tip.
With respect to the limitation “dish wand” in the preamble and body of claim 1, and the limitation of claim 2, it is noted that the dish wand is being functionally recited in the claims, and thus, the reference need not explicitly show use with a “dish wand” in order to meet the claim language. Rather, the reference need only be capable of being used with a dish wand. Thus, it is noted that the shape and size of the paintbrush, shown in Uhlig ‘299, is considered to be substantially the same shape and size as a “dish wand”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 9; 10, 11, 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Uhlig ‘299, alone.
Uhlig ‘299 discloses the holder as advanced above, whereby with respect to claim 10, Uhlig ‘299 discloses the holder, as advanced above, comprising the front plate having the rear plate extending perpendicularly from an upper end of the front plate; the pair of tines extending from opposing ends of the upper end defining a gap therebetween; wherein the rear plate is unitary (i..e, formed as one piece as once assembled) with the front plate; wherein the gap is dimensioned to receive a handle of a wand therethrough; the fastener affixed to the lower side of the rear plate, wherein the fastener removably secures the rear plate to a surface, as advanced above; with respect to claim 11, the gap comprises a width greater than the handle of the wand and less than a head of the wand; and with respect to claim 16, wherein each of the pair of tines comprise the rounded tip.
The claims differ from Uhlig ‘299 in requiring: (a) a length of the pair of tines to be equivalent to a length of the rear plate (claims 6 and 15); and (b) the front plate to comprise a length greater than a length of the rear plate (claims 9 and 18); and (c) a section of the front plate to be cut 10).
With respect to (a) and (b), although the claimed sizes are not explicitly disclosed, it would have been an obvious engineering design choice to one of ordinary skill in the art, before the effective filing date of the invention, to have fabricated the elements as claimed, for increased stability of the holder when in use.
With respect to (c), it would have been an obvious engineering design choice to one of ordinary skill in the art, before the effective filing date of the invention, that a section (such as at 26) could be cut from an area defining the gap, and be bent (as seen in Figure 3) to extend perpendicularly to the front plate, thereby increasing ease in economy and manufacture. In other words, if the holder were fabricated from a metal sheet, the structure could be cut, bent, etc. from one sheet and formed into the holder shown, albeit from different segments of the same metal sheet.
Claims 3-5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Uhlig ‘299 as applied to claims 1, 2, 6, 7, 9; 10, 11, 15, 16, and 18 above, and further in view of U.S. Patent No. 5,758,853 (Perrin et al. ‘853).
Uhlig ‘299 discloses the holder as advanced above, whereby with respect to claim 3, an aperture (at the location of 44) is through the rear plate (16), wherein the aperture is dimensioned to receive the fastener (44) therein.
The claims differ from Uhlig ‘299 in requiring: (a) the aperture to be dimensioned to “removably” receive the fastener therein (claim 3); (b) a width of the aperture to decrease from a proximal end of the aperture to a distal end of the aperture (claim 4); and (c) the aperture to be oriented such that a linear distance between the proximal end and the front plate is less than a linear distance between the distal end and the front plate (claim 5).
With respect to (a), and (b), Perrin et al. ‘853 teach the use of an aperture (46) dimensioned to removably receive a fastener therein and a width decreases from a proximal end (lower end in Figure 1) to the distal end (upper end in Figure 1). Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have fabricated the holder of Uhlig ‘299, with the aperture, as taught by Perrin et al. ‘853, for increased ease in assembly of the holder to the tray, in Uhlig ‘299.
With respect to (c), although the relationship is not explicitly set forth, it would have been an obvious design choice, to one of ordinary skill in the art, before the effective filing date of the invention, to have fabricated the holder of Uhlig ‘299, with the claimed spatial relationship between elements, thereby increasing support of the holder on the surface when in use (see MPEP 2144.04(IV)(A)).
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Uhlig ‘299 as applied to claims 1, 2, 6, 7, 9; 10, 11, 15, 16, and 18 above, and further in view of U.S. Patent No. 2,535,260 (Braswell ‘260).
Uhlig ‘299 discloses the holder as advanced above.
The claims differ from Uhlig ‘299 in requiring the pair of tines to be coplanar with the front plate.
Braswell ‘260 teach the use of a pair of tines (20, 21) being coplanar with tits front plate (16). Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have fabricated the holder of Uhlig ‘299, as having the tines coplanar with the front plate, as taught by Braswell ‘260, for increased ease in manufacture.


Comments on Allowability
Upon review of the cited prior art, the following differences are noted between the instant invention and the prior art: (a) the instant invention is --monolithic--. While the “unitary” limitation in claim (see line 5) is noted, unitary” is considered to be broader than --monolithic--. (b) The size and shape of the rear plate is the same as the gap between the tines. (c) Due to the simple nature of the invention, Applicant may consider defining the structure with --consisting of-- language. 
It is strongly suggested that all of these suggestions be added into claims 1 and 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (a) U.S. Patent Application Publication Nos. 2021/0338014, 2018/0084935, and 2015/0144752 and U.S. Patent Nos. 9,756,985, 6,505,746, 5,758,853, 5,507,414, Des, 354,873, 5,012,934, 4,979,708, 4,566,597, 3,863,873, 3,794,285, and 2,286,012 show holders for use next to a sink; (b) U.S. Patent Nos. 9,808,123, D548,416, 6,619,604, and 6,330,948 and U.S. Patent Application Publication No. 2012/0024807 show holders for dish wands; (c) U.S. Patent Nos. 9,107,526, 7,464,907, D450,540, 6,003,691, 5,375,736, 5,358,128, 5,127,616, 4,911,310, 4,890,353, 4,830,198, 4,278,225, 4,014,453, 3,964,709, 2,788,153, 2,662,717, and 2,535,260 and U.S. Patent Application Publication No. 2015/0047671 show holders with a front plate, perpendicular rear plate, and tines, not necessarily in the manner claimed; (d) U.S. Patent No. 6,808,149 show holders with a segment considered to be “cut”; (e) U.S. Patent No. 5,180,066 is considered to show a front plate (10), a rear plate (16) extending “substantially” perpendicularly with apertures (18) therein and considered to be bent from the front plate, and tines (20, 20), but the 1, 2, 6, 8, and 9 under Section 103.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571) 272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov . Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




March 29, 2022